 


110 HRES 370 EH: Providing for consideration of the concurrent resolution (S. Con. Res. 21) setting forth the congressional budget for the United States Government for fiscal year 2008 and including the appropriate budgetary levels for fiscal years 2007 and 2009 through 2012.
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 370 
In the House of Representatives, U. S., 
 
May 8, 2007 
 
RESOLUTION 
Providing for consideration of the concurrent resolution (S. Con. Res. 21) setting forth the congressional budget for the United States Government for fiscal year 2008 and including the appropriate budgetary levels for fiscal years 2007 and 2009 through 2012. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the concurrent resolution (S. Con. Res. 21) setting forth the congressional budget for the United States Government for fiscal year 2008 and including the appropriate budgetary levels for fiscal years 2007 and 2009 through 2012. The concurrent resolution shall be considered as read. An amendment in the nature of a substitute consisting of the text of House Concurrent Resolution 99, as adopted by the House, shall be considered as adopted. All points of order against the concurrent resolution, as amended, are waived. The previous question shall be considered as ordered on the concurrent resolution, as amended, to final adoption without intervening motion or demand for division of the question. If the Senate concurrent resolution, as amended, is adopted, then it shall be in order to move that the House insist on its amendment to the concurrent resolution and request a conference with the Senate thereon. The previous question shall be considered as ordered on that motion to adoption without intervening motion.  
 
Lorraine C. Miller,Clerk. 
